DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	This action is in response to REMARKS 08/25/2022. Claims 3-7 of US Application No. 16/692,707, filed on 11/22/2019, are currently pending and have been examined. Claims 3-7 have been amended, claims 1 and 2 are cancelled.

Response to Arguments
	With respect to the rejection of claims 1-7, under 35 USC §112(b), the Applicant has amended the claims to overcome the rejections. Therefore, the previous rejections have been withdrawn. 

	With respect to the rejection of claims 1-7, rejected under 35 USC 102/103, the Applicant has amended the independent claim to include previously indicated allowable subject matter. Therefore, the previous rejections have been withdrawn and the claims are in condition for allowance.

Allowable Subject Matter

	Claims 3-7 are allowed.

	The following is an examiner’s statement of reasons for allowance:  

	The closest prior art of record, Hu, discloses the use of thresholds to determine vehicle control amounts. 

	With respect to claim 3, Hu, taken individually or in combination with the other prior art of record, fails to teach: “…when the operation amount becomes smaller than a second threshold acquired by subtracting a second predetermined amount from a maximum value of the operation amount obtained in a period from the start time point during the initial determination time period, even after the operation amount has once become equal to or larger than the first threshold so as to satisfy the predetermined specific condition.” in combination with the remaining elements and feature of the claimed invention. It is for these reasons that claim 3 defines over the prior art of record.

	Claims 4-7 are allowed because they depend from an allowed claim. 

	Any comments necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355. The examiner can normally be reached Monday-Thursday 7-5MT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.C./Examiner, Art Unit 3662                                                                                                                                                                                                        

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662